                            Case 2:19-cv-01492-SRB Document 24 Filed 07/17/19 Page 1 of 1



                      1
                      2
                      3
                      4
                      5
                      6
                                             IN THE UNITED STATES DISTRICT COURT
                      7
                                                     FOR DISTRICT OF ARIZONA
                      8
                            Government Employees Insurance Co.,          NO. 2:19-cv-1492-SRB
                      9     GEICO Indemnity Co.; GEICO General
                            Insurance Company and GEICO                  ORDER GRANTING STIPULATION
                     10     Casualty Co.,                                TO EXTEND TIME TO FILE
                                                                         STIPULATION OF DISMISSAL
                     11                         Plaintiffs,
THORPE SHWER, P.C.




                     12     v.
                     13     A & E Solheim, LLC d/b/a A & E Auto
                            Glass; Eric A. Solheim; and Anna M.
                     14     Solheim,
                     15                         Defendants.
                     16
                                 Having reviewed the parties’ Stipulation to Extend Time to Comply with Mandatory
                     17
                          Initial Discovery Pilot Program and to Adjourn Case Management Conference (Doc. 23)
                     18
                          and good cause appearing therefore,
                     19
                                 IT IS HEREBY ORDERED that:
                     20
                                 1.    The deadline for the parties to file a stipulation of dismissal is extended from
                     21
                          July 17, 2019 to July 24, 2019.
                     22
                                       Dated this 17th day of July, 2019.
                     23
                     24
                     25
                     26
                     27
                     28
